DENIED and Opinion Filed March 5, 2019




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00158-CV

                             IN RE MY MODULAR, LLC, Relator

                  Original Proceeding from the 101st Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-03765

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                   Opinion by Justice Whitehill
       In this original proceeding, relator My Modular, LLC complains of the trial court’s orders

striking relator’s responsible third party designations, denying relator’s motion for reconsideration

of the order striking the designations, striking relator’s first amended answer and cross-claims, and

denying relator leave to file the first amended answer and cross-claims.

       To be entitled to mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins. Co.,

148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Based on the record before us, we

conclude relator has not shown it is entitled to the relief requested at this time.
        Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the relief sought).




                                                     /Bill Whitehill/
                                                     BILL WHITEHILL
                                                     JUSTICE




190158F.P05




                                                  –2–